internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-101752-00 date date x a b d1 d2 d3 d4 d5 year year year trust trust trust trust trust trust trust trust trust trust trust trust trust dear this letter responds to a letter dated date and subsequent correspondence submitted by you as x’s authorized representative on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year x elected to be an s_corporation beginning on d2 of year the shareholders of x on d2 of year were trust trust trust trust trust trust trust trust trust trust and trust on x’s form_2553 election by a small_business_corporation with respect to trust a_trust 1's deemed owner and trustee signed as trustee subsequently in the course of this request for relief regarding the transfer of x shares to ineligible shareholders it was determined that a should have signed as deemed owner not as trustee a the president of x represents that in connection with x’s election to be an s_corporation trust sec_2 through each filed an election to be treated as an electing_small_business_trust esbt beginning on d2 of year b a beneficiary of trust died on d3 of year under trust upon the death of b_trust and trust the successor trusts were to be created for the benefit of b’s issue and the assets of trust including x stock were to be distributed to the successor trusts a represents that the trustees of trust did not realize that they were required to establish the successor trusts until d4 of year on d5 of year the trustees of trust established the successor trusts and transferred the assets of trust including x stock to the successor trusts the trustees of the successor trusts filed elections for the successor trusts to be treated as esbts beginning d5 of year a further represents that for the period from d3 of year to d5 of year x continued to treat trust as a shareholder of x consistent with the esbt election filed by trust a further represents that neither x nor any of its shareholders engaged in tax_avoidance or retroactive tax planning and that x intended to maintain its status as an s_corporation at all times x and its shareholders consent to make adjustments consistent with the treatment of x as an s_corporation sec_1362 of the code provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year for taxable years beginning on or before date sec_1361 provided that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder in an s_corporation sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholder in such corporation on the day on which such election is made consent to such election sec_1_1362-6 of the income_tax regulations provides that except as provided in sec_1_1362-6 the election of the corporation is not valid if any required consent is not filed in accordance with the rules contained in sec_1 b sec_1_1362-6 provides that in the case of a_trust described in sec_1361 only the person treated as the shareholder for purposes of sec_1361 must consent to the election sec_1361 provides that an electing_small_business_trust may be a shareholder in an s_corporation sec_1361 provides that the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph or of sec_170 ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary notice_97_12 1997_1_cb_385 provides that the trustee of the esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing qualified_subchapter_s_trust qsst elections generally within the 16-day- and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s election to be an s_corporation beginning on d2 of year was ineffective because the shareholder consent for trust provided on x’s form_2553 was improper we hold also that the ineffectiveness of x’s s_corporation_election was inadvertent within the meaning of sec_1362 in addition solely for purposes of this ruling_request the successor trusts will be treated as receiving x stock on d3 of year so there was a failure to timely file esbt elections for the successor trusts such failure would have resulted in the termination of x’s s_corporation_election on d3 of year had the s_corporation_election been effective when made we further conclude that the potential termination would have been an inadvertent termination within the meaning of sec_1362 we further hold that under the provisions of sec_1362 of the code x will be treated as an s_corporation from d2 of year to d5 of year and thereafter provided that x’s s_corporation_election was otherwise valid and provided that the election was not otherwise terminated under sec_1362 during the period from d3 of year to d5 of year with respect to the x stock eventually transferred to the successor trusts trust will be treated as the shareholder of x and as a_trust described in sec_1361 trust and x’s other shareholders must report their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being forwarded to x and to x’s other authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes
